DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference sign 290 mentioned in the specification, page 10, paragraph [0034].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification does not include a brief description of Fig. 3C under the heading “BRIEF DESCRIPTION OF THE DRAWINGS.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the catalyst article is not configured as a contactor,” which renders the claims indefinite because it is unclear as to what particular structure is intended to be included or excluded by the claim language. The claim does not specify as to what constitutes “a contactor” or define the particular structure intended to be denoted by the term “a contactor.” Thus, the meets and bounds of the claim cannot reasonably be ascertained by the recitation “the catalytic article is not configured as a contactor.”

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 3-9, the claims are allowable because the prior art of record does not disclose or fairy suggest the features: a catalytic article comprising a porous fibrillated polymer membrane that includes supported catalyst particles durably enmeshed within the porous fibrillated polymer membrane; a liquid phase comprising at least one liquid phase reactant; a gas phase comprising at least one gas phase reactant; and a reaction vessel configured for continuous flow of the liquid phase reactant and the gas phase reactant across and through the catalytic article, wherein the catalytic article is in the form of a tube or a plurality of tubes bundled in a tubular array, as recited in claim 1. 
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference Mohedas et al. (US 7,232,848) discloses a multiphase reactor comprising a stationary solid catalyst phase contained in a porous catalyst container (see col. 2, lines 34-42; Figs. 1-5). The porous catalyst container is immersed in a gas-liquid mixture within the multiphase reactor to allow for continuous flow of the gas-liquid mixture through the solid catalyst phase, while minimizing catalyst attrition and avoiding the need for liquid/solid separation equipment (see col. 2, lines 34-42; col. 3, lines 11-13; col. 5, lines 15-53; Figs. 1-5). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774